UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X

UNITED STATES OF AMERICA,

18 Cr. 30 (PAC)

~agaz`nsf-

OPINION & OR])ER

PAUL VAN MANEN, et al.,
Defendam.

__________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District ludge:

The Government moves in limine to redact racial slurs from CW-l’s text messages and
phone calls (Dkt. 228 at 3). Defendants move to (l) modify the protective order regarding 3500
material', (2) admit evidence relating to Van l\/lanen’s past drug abusc, should Van Manen testify
(Dkts. 229); (3) admit evidence of Charlton’s financial hardship, including his homelessness (Dkt
231)‘, and (4) preclude Governnient Exhibits 262; 267; 268; 269; and, 270 (Dkt 233).

I. Redact Raciai Slurs

The Governrnent’s motion to redact racial slurs from CW-l’s text messages and phone
calls is GRANTED. Defendants have not asserted any basis for Which this evidence is relevant to
and there is a high risk of prejudicel See FRE 403.

DEFENDANTS’ MOTIONS

I. Modify the Protective Order

Charlton again asks this Court to modify the protective order he voluntarily signed to allow
him to keep 3500 material With him in prison. (Dl<t. 236). As this Court has already noted, the
defendants are not entitled to 3500 materials until after a Witness testifies, 18 U.S.C. § 3500. "i` he

Governrnent has provided these materials to Charlton in advance of trial under certain conditions

that Charlton agreed to voluntarily The Court Will not modify this agreement Defendant’s motion
is DENlED.

II. Van Manen Charactcr Evidence

Van Manen moves to admit evidence “that he Was a heroin addict; that he spent all of his
savings and assets purchasing heroin . . . that he frequently suffered painful sickness from heroin
Withdrawal,” and relevant background evidence, should Van Manen testify. (Dkt. 229). Defendant
argues this is relevant to his defense theory and that he is entitled to provide background
information if he testifies The Governrnent objects to this evidence as irrelevant and merely an
attempt to garner sympathy from the jury.

Van Manen has set forth a legitimate theory and deals With the issue of Whether he Was a
participant in the conspiracy and demonstrated how this evidence is relevant to that theory. But
there are limits to What can be covered lf Van Manen strays too far, he Will be cut off.
Additionally, this is contingent on Van Manen taking the stand. lf he does not, the jury Will be
instructed to disregard relevant statements made by Van Manen’s counsel as unsupported by
evidence

III. Chariton’s Character Evidence

Charlton seeks to admit evidence of his economic situation and homelessness to support
his theory of the case _namely that his poverty and drug addiction led him to pool money With
other and con his dealers into giving him heroin at a reduced rate. (Dkt. 231). The Government
argues that this evidence is an irrelevant attempt to garner sympathy, particularly because
economic necessity is not a defense to conspiracy (See Dkt. 238 at 2).

Here again, the Court agrees that this evidence has limited relevance to Charlton’s theory

of the case and may be admitted for that purpose Charlton’s anticipated defense appears to be not

that he needed to enter the conspiracy because he was poor, but that his relationship with certain
members of the drug conspiracy has an alternative, non-conspiracy related explanation Charlton
is entitled to argue about his economic situation to the extent it supports this theory of the defense,
but no more. Here again, if he strays too far, he will be cut off.

IV. Preclude Government Exhibits 262; 267; 268; 269; and, 270

Defendant moves to preclude Exhibits 262; 267; 268; 269; and, 270, photosof Michael
Ogno’s dead body taken by law enforcement at the crime scene on the day of his death. Defendants
argue these photos are irrelevant and highly prejudicial, see FRE 403, while the Government
argues these photos are relevant evidence of the timing of l\/lichael Ogno’s death, the cause of his
death, and will serve the corroborate Witness testimony

The Government may admit one of these photos, and the rest are precluded 'l`he Court
believes a photo demonstrating that rigor mortis had set in by the time the photographs is relevant
and probative to the Government’s timeline as to l\/lichael Ogno’s overdose and is admissible One
photo can serve this purpose; more than one photo is unnecessary and inflammatory and is not

allowed.

Dated: Nevv York, New York SO ORDERED

May 6, 2019 %MM%~

PAUL A. CRo'rtv
United States District Judge

 

